DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8 and 16 claim a temperature sensor circuit without reciting structure or steps in measuring or converting the measured signal into temperature signal.  
Examiner’s Note
	Claims 1, 8 and 16 claims voltage generation circuit without reciting any specific type of electronic/semiconductor circuit, e.g. FET, MOSFET etc.  Examiner treated the voltage generation circuit it broadly.
	Claims 1, 8, 16 recite a current generation circuit and based on broadest reasonable interpretation, examiner treated it as a bandgap temperature dependent current generation circuit, e.g. PTAT diode. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 7, 8, 9, 11, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (KR1020100020146 EPO translation, hereinafter Jeong).
Regarding claims 1, 8, 16-18, Jeong teaches a time domain temperature sensor circuit/method comprising: 
a voltage generating circuit configured to generate and equalize a first voltage of a first node and a second voltage of a second node (M1, M2 Fig 1; para 1 page 2); 
a current generating circuit comprising a first semiconductor device connected between the first node and a ground, and configured to generate a first current, and a variable resistor circuit (bandgap D1, D2 Fig 1, 2; para 1 page 3); and 
a second semiconductor device connected in series with the variable resistor circuit between the second node and the ground, the second semiconductor device being configured to generate a second current, and the variable resistor circuit being configured to vary a temperature gradient of the second current based on resistance variations by the variable resistor circuit; and 
a current mirror circuit configured to generate a third current by performing current mirroring of the second current and transmit the third current to an output terminal (M3 Fig 2).  
With respect to claims 2, 9, Jeong teaches the variable resistor circuit comprises: first to nth resistors two or more of which have different temperature gradients and are connected to each other in parallel (RU1-4 Fig 2); and first to nth switches respectively connected in series with each of the first to nth resistors, and configured to select a corresponding resistor (AU0-3 Fig 2).  
Regarding claim 4, 11, Jeong teaches the voltage generating circuit comprises: a first field-effect transistor (FET) including a source connected to a voltage power terminal (M1 Fig 2) and a drain connected to the first node (A Fig 2); a second FET including a source connected to the voltage power terminal (m2 Fig 2), a drain connected to the second node (B Fig 2), and a gate connected to a gate of the first FET; and an operational amplifier configured to control a gate voltage of the first FET and the second FET based on a voltage difference between the first voltage and the second voltage (OP1 Fig 2).  
With respect to claims 7, 14, Jeong teaches the current mirror circuit comprises a third FET including a source connected to the voltage power terminal, a drain connected to the output terminal, and a gate connected to a gate of the second FET (M3 Fig 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR1020100020146 EPO translation).
With regard to claims 3, 10, Jeong does not teaches the variable resistor circuit comprises: first to nth resistors two or more of which each have different temperature gradients and are connected to each other in series; and first to nth switches respectively connected in parallel with each of the first to nth resistors, and configured to select a corresponding resistor.   
Jeong teaches temperature gradient resistors and switches are in parallel (Fig 2).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the resistors and switches in series to increase the resistance since it’s known to PHOSITA to re-arrange electronic circuit component in series or parallel.
Claims 5, 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR1020100020146 EPO translation) as applied to claim 1/8, further in view of Chen et al. (2013/0259091 hereinafter Chen).
Regarding claims 5, 12, Jeong does not teach the first semiconductor device is a first bipolar junction transistor (BJT) which includes an emitter connected to the first node, a base connected to a ground, and a collector connected to the ground.  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a transistor as taught Chen since temperature dependent transistors and diodes are known alternatives.

With respect to claims 6, 13, Jeong does not teach the second semiconductor device is a second BJT including an emitter connected to the variable resistor circuit, a base connected to a ground, and a collector connected to the ground.  
Chen teaches the second semiconductor device is a second BJT including an emitter connected to the variable resistor circuit, a base connected to a ground, and a collector connected to the ground (Q2P, Fig 2).  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a transistor as taught Chen since temperature dependent transistors and diodes are known alternatives.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR1020100020146 EPO translation) as applied to claim 1/8, further in view of Pyo et al. (2012/0119819 hereinafter Pyo).
With respect to claim 15, Jeong does not teach the current adjusting circuit comprises: a fourth FET including a drain and a gate connected to an output node of the current mirror circuit, and a grounded source; first to nth mirror FETs configured to independently perform current mirroring of current of the fourth FET; and first to nth current mirror switches configured to respectively select the first to nth mirror FETs, and sum and supply selected currents through an output terminal.  
Pyo teaches the current adjusting circuit comprises: a fourth FET including a drain and a gate connected to an output node of the current mirror circuit (M9 Fig 2), and a grounded source; first to nth 
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional mirrors as taught by Pyo to further amplify the current. 
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
	Furfuichi (20130121377) teaches a temperature detection circuit having voltage generation circuits, current generation circuits and variable resistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855